21 F.3d 422NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Larry Ray JOHNSON, Plaintiff Appellant,v.Raymond KESSLER;  Dr. Shelton;  C. E. Thompson, DefendantsAppellees.Larry Ray JOHNSON, Plaintiff Appellant,v.City of RICHMOND;  Doctor Carey;  Vonda Grant;  Edward W.Murray;  Nurse Shiflett, Augusta CorrectionalCenter, Defendants Appellees.andMCV HOSPITAL PHYSICIANS, under contract with the Departmentof Corrections;  Steveant Hanna;  Glenn P. Lloyd,Augusta County Sheriff, Defendants.
Nos. 93-7340, 93-7344.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 17, 1994.Decided March 14, 1994.

Appeal from the United states District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CA-93-1149)
Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Jackson L. Kiser, Chief District Judge.  (CA-93-74)
Larry Ray Johnson, Appellant Pro Se.
Alan Katz, Office of the Attorney General of Virginia, Richmond, VA.
Carlyle Randolph Wimbish, III, Sands, Anderson, Marks & Miller, Richmond, VA.
Colin James Steuart Thomas, Jr., Timberlake, Smith, Thomas & Moses, P.C. Staunton, VA, for appellees.
E.D.Va. in No. 93-7340, W.D.Va. in No. 93-7344.
AFFIRMED IN NO. 93-7340, DISMISSED IN NO. 93-7344.
Before RUSSELL, MURNAGHAN, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district courts' orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaints and his Motion to Reconsider.*  With regard to No. 93-7340, our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Johnson v. Kessler, No. CA-93-1149 (E.D. Va.  Dec. 15, 1993).


2
With regard to No. 93-7344, we dismiss the appeal for lack of jurisdiction because the order does not dispose of the claims against all defendants and thus is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither final a order nor an appealable interlocutory or collateral order.  Accordingly, we dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

No. 93-7340 AFFIRMED
No. 93-7344 DISMISSED


*
 We consolidated these cases on appeal